18-2983
   Weng v. Barr
                                                                        BIA
                                                                  Brennan, IJ
                                                                A206 463 015
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 27th day of August, two thousand twenty.

   PRESENT:
            RAYMOND J. LOHIER, JR.,
            RICHARD J. SULLIVAN,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   DUN SHENG WENG,
            Petitioner,

                  v.                                  18-2983
                                                      NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                Farah Loftus, Law Office of Farah
                                  Loftus, Reseda, CA.

   FOR RESPONDENT:                David J. Schor, Trial Attorney,
                                  Office of Immigration Litigation,
                                  Kohsei Ugumori, Senior Litigation
                                       Counsel, Civil Division, for Ethan
                                       P. Davis, Acting Assistant
                                       Attorney General, Civil Division,
                                       United States Department of
                                       Justice, Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Dun Sheng Weng, a native and citizen of China,

seeks review of a September 11, 2018 decision of the BIA

affirming a September 11, 2017 decision of an Immigration

Judge        (“IJ”)      denying       Weng’s     application        for     asylum,

withholding         of   removal,      and     relief    under    the      Convention

Against Torture (“CAT”).               In re Dun Sheng Weng, No. A 206 463

015 (B.I.A. Sept. 11, 2018), aff’g No. A 206 463 015 (Immig.

Ct.   N.Y.C.        Sept.      11,   2017).        We    assume      the    parties’

familiarity with the underlying facts and procedural history.

      We have reviewed both the IJ’s and the BIA’s decisions

“for the sake of completeness.”                         Wangchuck v. Dep’t of

Homeland       Sec.,     448    F.3d    524,    528     (2d   Cir.   2006).      The

applicable standards of review are well established.                           See 8

U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

67,     76    (2d     Cir.     2018)     (reviewing       adverse       credibility
                                           2
determination for substantial evidence).

    As   an   initial   matter,   contrary   to   the   government’s

argument,     Weng   does   dispute   the    agency’s   credibility

findings, albeit in a very conclusory way.        Nevertheless, we

have reviewed that determination and, as discussed below,

conclude that it is supported by substantial evidence.

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of

the applicant . . . , the consistency between the applicant’s

. . . written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”     8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer

. . . to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); see

also Hong Fei Gao, 891 F.3d at 76.


                                  3
       The agency’s assessment of Weng’s demeanor supports its

adverse      credibility         determination.         “We    give     particular

deference to credibility determinations that are based on the

adjudicator’s observation of the applicant’s demeanor, in

recognition of the fact that the IJ’s ability to observe the

witness’s demeanor places her in the best position to evaluate

whether apparent problems in the witness’s testimony suggest

a lack of credibility or, rather, can be attributed to an

innocent      cause         such    as     difficulty        understanding       the

question.”      Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104,

113 (2d Cir. 2005).                 Here, the IJ found that Weng was

“hesitant and unconvincing, as well as unresponsive,” and

that he paused for long periods when asked to elaborate.

Certified Admin. Record (“CAR”) at 35–36.                       She also found

that    he   was    unclear        about    the   injuries     he     received   in

detention.

       In    addition       to     the     deference    we     afford    to    such

assessments        of   a    petitioner’s       demeanor,      there    is    record

support for the agency’s finding.                 When Weng’s counsel asked

him a series of questions about what happened during his

interrogation, Weng appeared to forget what he had said before


                                            4
and   asked      his    counsel    for    a    reminder   of   his    previous

testimony.       The IJ also had to prod Weng for more information,

including about the details of his detention.                   See Ming Shi

Xue v. BIA, 439 F.3d 111, 122 (2d Cir. 2006) (“[W]here a

petitioner’s testimony was seemingly too vague, we have asked

immigration       judges    to    request      additional    details    before

concluding that the narrative was not credible.”).                   Regarding

his injuries, Weng first testified on cross-examination that

he endured “much suffering” and affirmed that he was beaten

on his back until he was bleeding out of his mouth, as he had

written     in    his      statement,        suggesting     severe    internal

injuries.        CAR at 67.        He then appeared to minimize his

injuries, saying that he bled only from the corner of his

mouth and reasoning that because the “bleeding was completely

stopped” by the time he went home, it must not have been

internal bleeding.          Id. at 67–68.

      Having      questioned       Weng’s      credibility,     the     agency

reasonably       relied     on    his    failure    to    rehabilitate     his

testimony      with     reliable        corroborating     evidence.       “An

applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in


                                         5
general makes an applicant unable to rehabilitate testimony

that has already been called into question.”                 Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).             The only evidence

that   Weng   offered     to    corroborate     his   alleged   past    harm

consisted of letters from his wife and former church friend

in China.      The agency did not err in declining to afford

significant weight to those undated documents because neither

author was available for cross-examination, and Weng’s wife

was an interested party.          See Y.C. v. Holder, 741 F.3d 324,

334 (2d Cir. 2013) (deferring to agency’s decision to afford

little weight to spouse’s letter from China); see also In re

H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010)

(letters      from     applicant’s         friends    and    family     were

insufficient to provide substantial support for applicant’s

claims   because      they     were   from   interested     witnesses    not

subject to cross-examination), overruled on other grounds by

Hui Lin Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).

Further, the letters did not corroborate any details of the

beating Weng allegedly endured or his resulting injuries,

stating only that the beating was severe and that his injuries

were serious.        Additionally, Weng failed to provide a letter


                                       6
from his father to corroborate that his father paid a fine to

free Weng from detention.

    Accordingly, given the agency’s assessment of Weng’s

demeanor, to which we defer, and the lack of reliable or

detailed corroboration, we find that the agency’s adverse

credibility     determination    is   supported   by   substantial

evidence.      See Xiu Xia Lin, 534 F.3d at 165–66.           That

determination is dispositive of Weng’s petition because all

three forms of relief he seeks – asylum, withholding of

removal, and CAT relief – are based on the same discredited

factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–

57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.     All pending motions and applications are DENIED and

stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court




                                 7